Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al (US 20150308338; hereinafter Hao).
The abstract, paragraph [0017]-[0030], and annotated fig. 3, Hao discloses a system for air handling with same structure as recited in claims 1-7 and 9-10.  

    PNG
    media_image1.png
    479
    606
    media_image1.png
    Greyscale

Note that Hao inherently (otherwise, it would not have any fluid flowing inside tube 105) discloses the claimed invention for a pump subsystem operably coupled to the air handling separator, the pump subsystem comprising; a pump; a fluid source including fluid; and a heater-cooler configured to apply a heating or cooling temperature to the fluid, wherein the pumping mechanism is configured to pump the fluid through the at least one coupling tube and the at least one vane tube to heat or cool the air stream. 
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.
Applicant’s remark argues that Hao fails to disclose or teach or suggest a tube running parallel to each vane.  However, the annotated fig. 3 of Hao clearly teaches a portion of the header tube is parallel to each vane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG H BUI/           Primary Examiner, Art Unit 1773